Exhibit 10.1

EXECUTION COPY

Opening Transaction

 

To:   ViroPharma Incorporated, 397 Eagleview Boulevard, Exton, Pennsylvania
19341 A/C:   [Insert Account Number] From:  

Credit Suisse International

One Cabot Square

London E14 4QJ

England

Re:   Convertible Bond Hedge Transaction Ref. No:   [Insert Reference Number]
Date:   March 20, 2007

 

--------------------------------------------------------------------------------

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse
International (“Dealer”) represented by Credit Suisse, New York branch (“Agent”)
as its agent, and ViroPharma Incorporated (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the First Supplemental Indenture to be dated as of
March 26, 2007 between Counterparty and Wilmington Trust Company, as trustee
(the “Indenture”) relating to the USD225,000,000 principal amount of 2.00%
convertible senior notes due 2017 (the “Convertible Notes”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, (i) the Transaction
shall be the only transaction under the Agreement and (ii) references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered between the
execution of this Confirmation and the execution of the Indenture, the parties
will amend this Confirmation in good faith to preserve the economic intent of
the parties. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing. The Transaction is subject to early unwind if the closing
of the Convertible Notes is not consummated for any reason, as set forth below
in Section 8(m).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in



--------------------------------------------------------------------------------

reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency, (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first”, and (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty with
a “Threshold Amount” of USD 10 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:   March 20, 2007 Effective Date:   March 26, 2007 Option Style:  
Modified American, as described under “Procedures for Exercise” below. Option
Type:   Call Seller:   Dealer Buyer:   Counterparty Shares:   The Common Stock
of Counterparty, par value USD0.002 per share (Ticker Symbol: “VPHM”). Number of
Options:   The number of Convertible Notes in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Notes; provided that the Number of Options shall be
automatically increased as of the date of exercise by Goldman, Sachs & Co.
(“GS&Co.”), as representative of the Underwriters (as defined in the
Underwriting Agreement), of their option pursuant to Section 2 of the
Underwriting Agreement dated as of March 20, 2007 between Counterparty and
GS&Co., as representative of the Underwriters party thereto (the “Underwriting
Agreement”) by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.
Option Entitlement:   As of any date, a number of Shares per Option equal to the
Applicable Conversion Rate (as defined in the

 

2



--------------------------------------------------------------------------------

  Indenture, but without regard to any adjustments to the Applicable Conversion
Rate pursuant to Sections 12.01(f) or 12.04(f) of the Indenture) as of such
date. Strike Price:   As of any date, an amount in USD, rounded to the nearest
cent (with 0.5 cents being rounded upwards), equal to USD1,000 divided by the
Option Entitlement as of such date. Number of Shares:   The product of the
Number of Options, the Option Entitlement and the Applicable Percentage.
Applicable Percentage:   75% Premium:   USD61,695,000.00 (Premium per Option
USD274.20); provided that if the Number of Options is increased pursuant to the
proviso to the definition of “Number of Options” above, an additional Premium
equal to the product of the number of Options by which the Number of Options is
so increased and the Premium per Option shall be paid on the Additional Premium
Payment Date. Premium Payment Date:   The Effective Date Additional Premium
Payment Date:   The closing date for the purchase and sale of the Additional
Convertible Notes. Exchange:   The NASDAQ Global Select Market Related Exchange:
  All Exchanges

Procedures for Exercise:

 

Exercise Date:   Each Conversion Date. Conversion Date:   Each “Conversion
Date”, as defined in the Indenture, occurring during the Exercise Period for
Convertible Notes other than Convertible Notes with respect to which
Counterparty makes the direction described in Section 12.02(c) of the Indenture
and the financial institution designated by Counterparty accepts such
Convertible Notes in accordance with Section 12.02(c) of the Indenture (such
Convertible Notes, other than those excluded above (each in denominations of
USD1,000 principal amount), the “Relevant Convertible Notes” for such Conversion
Date). For the avoidance of doubt, Convertible Notes are “accepted” for purposes
of the foregoing upon the earlier of the declaration of the designated financial
institution’s agreement to exchange such Convertible Notes or delivery of such
Convertible Notes to such financial institution for purposes of such exchange.
Exercise Period:   The period from and excluding the Trade Date to and including
the Expiration Date. Expiration Date:   The earlier of (i) the last day on which
any Convertible Notes remain outstanding and (ii) the third “Scheduled Trading
Day”, as defined in the Indenture, immediately preceding the “Maturity Date”, as
defined in the Indenture.

 

3



--------------------------------------------------------------------------------

Automatic Exercise on Conversion Dates:   On each Conversion Date, a number of
Options equal to the number of Relevant Convertible Notes for such Conversion
Date in denominations of USD1,000 principal amount shall be automatically
exercised, subject to “Notice of Exercise” below. Notice Deadline:   In respect
of any exercise of Options hereunder, the Scheduled Trading Day following the
relevant Conversion Date; provided that if such exercise is a Net Share
Exercise, the Notice Deadline shall be the Scheduled Trading Day immediately
preceding the first Scheduled Trading Day of the relevant “Observation Period”,
as defined in the Indenture, subject to “Notice of Exercise” below. Net Share
Exercise:   Any exercise of Options that relates to the Relevant Convertible
Notes for any Conversion Date (i) following the date on which Counterparty has
made the irrevocable election to satisfy its conversion obligation by paying
principal in cash and any excess of the conversion obligation over the principal
amount in Shares in accordance with Section 12.02(b) of the Indenture (such
election, the “Net Share Conversion Election,” and any such Relevant Convertible
Notes, “Net Share Settled Relevant Convertible Notes”), or (ii) not following
the date on which Counterparty has made the Net Share Conversion Election and
(a) occurring prior to the period starting on the 30th Scheduled Trading Day
immediately preceding the Maturity Date and ending on the Maturity Date (such
period, the “Final Conversion Period”) or (b) occurring during the Final
Conversion Period if the Settlement Method Reference Price is greater than 90%
of the Strike Price as of the last Settlement Method Reference Date and less
than 110% of such Strike Price. In the case of clause (ii), the Relevant
Convertible Notes for the relevant Conversion Date shall be considered Net Share
Settled Relevant Convertible Notes for purposes hereof, and the Observation
Period for such Relevant Convertible Notes shall be deemed to be the Observation
Period for such Relevant Convertible Notes that would apply if Counterparty had
made the Net Share Conversion Election. Settlement Method Reference Price:   For
any Settlement Method Reference Date, the arithmetic average of the “Daily
VWAP”, as defined in the Indenture, for all of the Settlement Method Reference
Dates as if each such date were a “VWAP Trading Day,” as defined in the
Indenture, occurring during an Observation Period. Settlement Method Reference
Dates:   The ten consecutive VWAP Trading Days ending on

 

4



--------------------------------------------------------------------------------

  the first day of the Final Conversion Period (or, if such day is not a VWAP
Trading Day, ending on the immediately preceding VWAP Trading Day). Notice of
Exercise:   Notwithstanding anything to the contrary in the Equity Definitions,
Dealer shall have no obligation to make any payment or delivery in respect of
any exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New York City time, on the Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on such Exercise Date,
(ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Notes for the related Conversion Date, (iii) whether such Relevant
Convertible Notes are Net Share Settled Relevant Convertible Notes and (iv) if
such exercise is a Net Share Exercise, the first Scheduled Trading Day of the
relevant Observation Period. Notwithstanding the foregoing, in the case of any
Net Share Exercise of Options hereunder in connection with the conversion of any
Relevant Convertible Notes for any Conversion Dates occurring during the Final
Conversion Period, (a) the Notice Deadline shall be 12:00 p.m. (New York City
time) on the Scheduled Trading Day immediately following the relevant Exercise
Date and the content of such notice shall be as set forth in clauses (i), (ii)
and (iii) above. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that, in the case of any Net Share Exercise hereunder, notwithstanding the
foregoing, such notice (and the related automatic exercise of Options) shall be
effective if given after the relevant Notice Deadline but prior to 5:00 PM New
York City time, on the fifth Exchange Business Day of the relevant Observation
Period, in which event the Calculation Agent shall have the right to adjust the
Delivery Obligation (as defined below) as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer or any of its affiliates in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the applicable Notice Deadline.

Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

 

To:        Credit Suisse, New York branch

   

              Eleven Madison Avenue

              New York, NY 10010-3629

 

 

5



--------------------------------------------------------------------------------

  Telephone: (212) 325 8676 / (212) 538 5306   Facsimile:  (212) 325 8173

Settlement Terms:

 

Settlement Date:   For any Exercise Date, the settlement date for the Shares to
be delivered in respect of the Convertible Notes for the relevant Conversion
Date under the terms of the Indenture; provided that the Settlement Date shall
not be prior to the latest of (i) the date one Settlement Cycle following such
Conversion Date (or, in the case of a Net Share Exercise, the final day of the
relevant Observation Period), (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Dealer of such
Settlement Date prior to 5:00 PM, New York City time, and (iii) the Exchange
Business Day immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 5:00 PM, New York City time. Delivery Obligation:  
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the product of (x) the Applicable Percentage
and (y) the aggregate number of Shares, if any, that Counterparty is obligated
to deliver to the holder(s) of the Relevant Convertible Notes for such
Conversion Date pursuant to Section 12.02(a) of the Indenture or, if the
exercise of Options hereunder occurring on such Exercise Date is a Net Share
Exercise, pursuant to Section 12.02(b) of the Indenture (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 12.02(a) or 12.02(b), as the case may be, of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional shares, if any, resulting from such rounding (such Shares and
cash, if any, in lieu of fractional Shares collectively, the “Convertible
Obligation”); provided that the Convertible Obligation shall be determined
excluding any Shares (and cash in lieu of fractional Shares, if any) that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Sections 12.01(f) or 12.04(f) of the Indenture and any interest
payment that the Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Notes for such Conversion Date; and
provided further, that, if the exercise of Options hereunder occurring on such
Exercise Date is a Net Share Exercise of the type described in clause (ii) of

 

6



--------------------------------------------------------------------------------

    the definition of Net Share Exercise, the Delivery Obligation shall be
determined
as if Counterparty had made the Net Share Conversion Election, except that, if
such Exercise Date occurs during the Final Conversion Period and the Delivery
Obligation Value would otherwise exceed the Convertible Obligation Value, the
number of Shares comprising the Delivery Obligation shall be reduced (and the
amount of cash in respect of fractional Shares shall be adjusted) so that the
resulting Delivery Obligation Value equals the Convertible Obligation Value; and
provided further that if such exercise relates to the conversion of Relevant
Convertible Bonds in connection with which holders thereof are entitled to
receive
additional Shares pursuant to the adjustments to the Applicable Conversion Rate
set forth in Section 12.01(f) of the Indenture, then, notwithstanding the
foregoing,
the Delivery Obligation shall include such additional Shares, except that the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
(as determined by the Calculation Agent using the VWAP Price on the relevant
Obligation Value Date) does not exceed (A) if such exercise is not a Net Share
Exercise, the sum of (x) the amount as determined by the Calculation Agent using
the VWAP Price on the relevant Obligation Value Date that would be payable by
Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount, the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date) was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to Section
8(c) of this Confirmation) (the “Unwind Value”) and (y) the aggregate principal
amount of such Relevant Convertible Bonds, or (B) if such exercise is a Net
Share
Exercise, the Unwind Value. For the avoidance of doubt, in the case of any Net
Share Exercise hereunder, if the “Daily Conversion Value”, as defined in the
Indenture, for each of the VWAP Trading Days occurring in the relevant
Observation Period is less than or equal to USD40, Dealer will have no delivery
obligation hereunder in respect of the related Exercise Date. For the avoidance
of
doubt, Dealer’s obligations set forth in this paragraph are conditioned on
Counterparty’s satisfaction of its obligations, if any, set forth below under
“Counterparty Payment Obligation On Certain Settlement Dates”. Delivery
Obligation Value:   The value of the Delivery Obligation (determined without
regard to the exception at the end of the first

 

7



--------------------------------------------------------------------------------

    further proviso to the first sentence of “Delivery Obligation” above), as
determined by the Calculation Agent using a per Share value for any Shares
comprising the Delivery Obligations equal to the Relevant Price on the
Obligation
Value Date as if such date were a Valuation Date (the “Obligation Value Price”).
Convertible Obligation Value:   The Applicable Percentage of the difference of
(i) the value of the Convertible Obligation, as determined by the Calculation
Agent using a per Share value for any Shares comprising the Convertible
Obligation equal to the Obligation Value Price, minus (ii) the principal amount
of the Relevant Convertible Notes for the related Conversion Date. For the
avoidance of doubt, the Convertible Obligation Value shall be determined based
on the actual Convertible Obligation, and Counterparty shall not be deemed to
have made the Net Share Conversion Election, and the Relevant Convertible Notes
shall not be deemed to be Net Share Settled Relevant Convertible Notes, for
purposes of such determination. Obligation Value Date:   The second Exchange
Business Day immediately preceding the relevant Settlement Date. Notice of
Delivery Obligation:   No later than the Exchange Business Day immediately
following the Conversion Date (or, in the case of a Net Share Exercise, the last
day of the relevant Observation Period), Counterparty shall give Dealer notice
of the final number of Shares (and cash in lieu of fractional Shares, if any)
comprising the relevant Convertible Obligation; provided that, with respect to
any Exercise Date for a Net Share Exercise occurring during the Final Conversion
Period, Counterparty may provide Dealer with a single notice of the aggregate
number of Shares (and cash in lieu of fractional Shares, if any) comprising the
Convertible Obligations for all Exercise Dates occurring during such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way). Counterparty Payment
On Certain   Settlement Dates:   In the case of any exercise of Options
hereunder other than a Net Share Exercise, in lieu of the obligations set forth
in Sections 8.1 and 9.1 of the Equity Definitions, Counterparty shall pay to
Dealer on the related Settlement Date in immediately available funds an amount
in cash equal to the product of the number of Options being exercised on such
Exercise Date and USD1,000.

 

8



--------------------------------------------------------------------------------

Other Applicable Provisions:   To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Buyer is the issuer of the Shares. Restricted
Certificated Shares:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer may, in whole or in part, deliver Shares in certificated
form representing the Number of Shares to be Delivered to Counterparty in lieu
of delivery through the Clearance System.

Adjustments:

 

Method of Adjustment:   Notwithstanding Section 11.2 of the Equity Definitions,
upon the occurrence of any event or condition set forth in Sections 12.04(a),
(b), (c), (d) and (e) of the Indenture, the Calculation Agent shall make the
corresponding adjustment in respect of any one or more of the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture. Immediately upon the occurrence of any “Adjustment
Event”, as defined in the Indenture, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Notes in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.

Extraordinary Events:

 

Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 12.10 of the Indenture. Consequences of Merger Events:   Notwithstanding
Section 12.2 of the Equity Definitions, upon the occurrence of a Merger Event,
the Calculation Agent shall make the corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
the Number of Options, the Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction, to the extent an
analogous adjustment is made under the Indenture in respect of such Merger
Event; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional Shares as set
forth in

 

9



--------------------------------------------------------------------------------

  Sections 12.01(f) or 12.04(f) of the Indenture. Notice of Merger
Consideration:   Upon the occurrence of a Merger Event that causes the Shares to
be converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), Counterparty
shall reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election.
Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. Additional Disruption Events:  

 

(a)   Change in Law:   Applicable (b)   Insolvency Filing:   Applicable (c)  
Increased Cost of Hedging:   Applicable

 

Hedging Party:   Dealer Determining Party:   Dealer Non-Reliance:   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

  Applicable Additional Acknowledgments:   Applicable 3. Calculation Agent:  
Dealer 4. Account Details:  

 

Dealer Payment Instructions:  

The Bank of New York, NY

SWIFT: IRVTUS3N

Bank Routing: 021 000 018

Account Name: Credit Suisse International

Account No.: 890-0360-968

Counterparty Payment Instructions:

 

10



--------------------------------------------------------------------------------

   T o be provided by Counterparty. 5.    Offices:    The Office of Dealer for
the Transaction is:       Credit Suisse International
One Cabot Square
London E14 4QJ
England    The Office of Counterparty for the Transaction is:       397
Eagleview Boulevard
Exton, PA 19341 6.    Notices: For purposes of this Confirmation: (a)      
Address for notices or communications to Counterparty:       To:   

ViroPharma Incorporated

397 Eagleview Boulevard

Exton, PA 19341

      Attn:    Chief Financial Officer       Telephone:    (610) 458 7300      
Facsimile:    (610) 458 7380       With a copy to:       Attn:    General
Counsel       Facsimile:                 (610) 458 7380 (b)       Address for
notices or communications to Dealer:       To:   

Credit Suisse, New York branch

Eleven Madison Avenue

New York, NY 10010-3629

      Telephone:    (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538
6886       Facsimile:    (212) 325 8173

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative

 

11



--------------------------------------------------------------------------------

instrument other than the Transaction) purchase, offer to purchase, place any
bid or limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including FASB Statements 128, 133 ( as amended), 149 or 150, EITF
Issue No. 00-19, 01-6 or 03-6 (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date, the Premium Payment Date, any Settlement Date
in respect of any Exercise Date for an exercise of Options hereunder that is not
a Net Share Exercise, and the Additional Premium Payment Date, if any, (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty and (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Underwriting Agreement are true and
correct as of the Trade Date, the Effective Date and the Additional Premium
Payment Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

12



--------------------------------------------------------------------------------

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(f) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Right to Extend. Dealer may postpone any Settlement Date or any other date
of delivery by Dealer, with respect to some or all of the relevant Options, if
Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

(b) Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 5.01 of the Indenture that results in an acceleration of the
Convertible Notes pursuant to the terms of the Indenture, or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer,
such consent not to be unreasonably withheld.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Merger Event, Insolvency, or Nationalization, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, by 4:00 P.M. New York City time on the
Merger Date, Announcement Date or Early Termination Date, as applicable (“Notice
of Share Termination”). Upon

 

13



--------------------------------------------------------------------------------

such Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, Announcement Date
or Early Termination Date, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default or Delisting, one
Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Buyer
is the issuer of any Share Termination Delivery Units (or any part thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside

 

14



--------------------------------------------------------------------------------

counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, use its best efforts to
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
VPHM.Q <equity> VAP (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method). For the avoidance of doubt, Counterparty is not
obligated to purchase Shares under any circumstances under this Section 8(d)
unless it elects to do so pursuant to Section 8(d)(iii).

(e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 6% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Neither party may transfer any of its rights or
obligations under the Transaction without the prior written consent of the
non-transferring party; provided that Dealer may transfer or assign without any
consent of Counterparty its rights and obligations hereunder, in whole or in
part, to any of its affiliates whose obligations hereunder would be guaranteed
by Credit Suisse; provided further that at any time at which (i) the Equity
Percentage exceeds 9.0% or the Rights Agreement Equity

 

15



--------------------------------------------------------------------------------

Percentage exceeds 18% (either such condition, and “Excess Ownership Position”),
or (ii) a Hedging Disruption has occurred and is continuing, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts (and, in the event of a Hedging Disruption, after attempting
to effect such transfer or assignment for five consecutive Scheduled Trading
Days) on pricing terms reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(c)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. In the event that a Hedging Disruption has
occurred, the Calculation Agent may also adjust one or more terms of the
Transaction to account for the difference in the economic position in respect of
an option transaction with terms matching that of the Transaction (an
“Equivalent Transaction”) of a hypothetical dealer who is fully hedged in
respect of such Equivalent Transaction and a hypothetical dealer hedging such
Equivalent Transaction with respect to whom a Hedging Disruption has occurred to
the same extent and for the same duration as such Hedging Disruption with
respect to Dealer and the Transaction. The “Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act (collectively, “Dealer Group”), beneficially own (within the
meaning of Section 13 of the Exchange Act) on such day and (B) the denominator
of which is the number of Shares outstanding on such day. The “Rights Agreement
Equity Percentage” as of any day is the fraction, expressed as percentage,
(A) the numerator of which is the number of Shares that Dealer, together with
all of its Affiliates and Associates (each as defined in the Rights Agreement
between Counterparty and Stocktrans, Inc., as Rights Agent, dated September 10,
1998 (the “Rights Agreement”)) (collectively, the “Rights Agreement Dealer
Group”), Beneficially Own (as defined in the Rights Agreement) on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
Dealer will use commercially reasonable efforts, and will use commercially
reasonable efforts to cause other members of the Dealer Group and the Rights
Agreement Dealer Group, in consultation with counsel as to legal and regulatory
issues, to hedge its exposure to the Transaction and to manage its other
positions through the use of cash-settled swaps or other derivative instruments
to the extent necessary to avoid the occurrence of an Excess Ownership Position.
Counterparty may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, to any party with the consent of
Dealer, such consent not to be unreasonably withheld.

(g) Staggered Settlement. If, as of any Exchange Business Day during the period
from the relevant Conversion Date to the related Settlement Date, the Staggered
Settlement Equity Percentage is greater than 9.0% or the Rights Agreement
Staggered Settlement Equity Percentage is greater than 18%, Dealer may, by
notice to Counterparty prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on one or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the date that follows
such Nominal Settlement Date by 20 VWAP Trading Days, but not prior to the
relevant Conversion Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares that Dealer Group beneficially owns (within the meaning of
Section 13 of the Exchange Act) on such day,

 

16



--------------------------------------------------------------------------------

other than any Shares so owned as a hedge of the Transaction, and (ii) the
Number of Shares hereunder and (B) the denominator of which is the number of
Shares outstanding on such day.

The “Rights Agreement Staggered Settlement Equity Percentage” as of any days is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (i) the number of Shares that the Rights Agreement Dealer Group Beneficially
Owns (as defined in the Rights Agreement) on such day, other than Shares so
Beneficially Owned as a hedge of the Transaction, and (ii) the Number of Shares
hereunder and (B) the denominator of which is the number of Shares outstanding
on such day.

(h) Agreement in Respect of Termination Amounts. In determining any amounts
payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred in connection with terminating, liquidating or
re-establishing any hedge related to the Transaction (or any gain resulting from
any of them).

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(k) No Set-off. The provisions of Section 2(c) of the Agreement shall not apply
to the Transaction. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Transaction
against any delivery or payment obligations owed to it by the other party,
whether arising under the Agreement, under any other agreement between parties
hereto, by operation of law or otherwise.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement.

(m) Early Unwind. In the event the sale by Counterparty of the Convertible Notes
is not consummated with the Underwriters pursuant to the Underwriting Agreement
for any reason by the close of business in New York on March 26, 2007 (or such
later date as agreed upon by the parties, which in no event shall be later than
March 30, 2007) (March 26, 2007 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Dealer and Counterparty
represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE

 

17



--------------------------------------------------------------------------------

TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Role of Agent. Credit Suisse, New York branch, in its capacity as Agent will
be responsible for (A) effecting this Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

 

  (i) Agent is acting in connection with this Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligation hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to proceed solely against the other to collect or recover any securities or
monies owing to it in connection with or as a result of this Transaction. Agent
shall otherwise have no liability in respect of this Transaction, except for its
gross negligence or willful misconduct in performing its duties as Agent.

 

  (ii) Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Counterparty shall be transmitted
exclusively through Agent at the following address:

Credit Suisse, New York branch

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:

Facsimile No.: (212) 325 8173

Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

 

  (iii) The date and time of the Transaction evidenced hereby will be furnished
by the Agent to Dealer and Counterparty upon written request.

 

  (iv) The Agent will furnish to Counterparty upon written request a statement
as to the source and amount of any remuneration received or to be received by
the Agent in connection with the Transaction evidenced hereby.

 

  (v) Dealer and Counterparty each represents and agrees (A) that this
Transaction is not unsuitable for it in the light of such party’s financial
situation, investment objectives and needs and (B) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

 

18



--------------------------------------------------------------------------------

  (vi) Dealer is regulated by The Securities and Futures Authority and has
entered into this Transaction as principal. The time at which this Transaction
was executed will be notified to Counterparty (through the Agent) on request.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

Yours faithfully,

CREDIT SUISSE INTERNATIONAL

By:

 

/s/ Sayedur Khan

Name:

  Sayedur Khan

Title:

 

By:

 

/s/ Laura Muir

Name:

  Laura Muir

Title:

 

CREDIT SUISSE, NEW YORK BRANCH, AS AGENT FOR CREDIT SUISSE INTERNATIONAL

By:

 

/s/ Yolanda Perez-Wilson

Name:

  Yolanda Perez-Wilson

Title:

  Assistant Vice President

By:

 

/s/ Melissa Garcia

Name:

  Melissa Garcia

Title:

  Assistant Vice President

 

Agreed and Accepted By:

VIROPHARMA INCORPORATED

By:

 

/s/ Michel de Rosen

Name:

  Michel de Rosen

Title:

 

President and CEO

 

20